 



EXHIBIT 10.6
 
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT
From
WEST BUSINESS SERVICES, LP
To
LEHMAN COMMERCIAL PAPER INC.
 
Dated: October 24, 2006
Premises: San Antonio, Texas
Bexar County
 
THIS INSTRUMENT IS TO BE INDEXED AS BOTH A DEED OF TRUST AND A
FIXTURE FILING FILED AS A FINANCING STATEMENT
 
 

 



--------------------------------------------------------------------------------



 



     THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT dated as of October 24, 2006 (this “Mortgage”), by WEST
BUSINESS SERVICES, LP, a Delaware limited partnership, having an office at 11808
Miracle Hills Drive, Omaha, Nebraska (the “Mortgagor”), to WILLIAM CLEVELAND,
ESQ., c/o Chicago Title Insurance Company, 909 Fannin, Suite 200, Houston, Texas
77010, as Trustee (the “Trustee”), for the benefit of LEHMAN COMMERCIAL PAPER
INC., a Delaware corporation, having an office at 745 Seventh Avenue, New York,
New York 10019 (the “Mortgagee”) as Administrative Agent for the Secured Parties
(as such terms are defined below).
WITNESSETH THAT:
     Reference is made to (i) the Credit Agreement dated as of even date hereof
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among West Corporation, a Delaware corporation, as Borrower (the
“Borrower”), Mortgagee, as Administrative Agent (the “Administrative Agent”),
Deutsche Bank Securities Inc. and Bank of America, N.A. as syndication agents,
Wachovia Capital Markets, LLC and General Electric Capital Corporation as
Co-Documentation Agents and the several financial institutions and other
entities from time to time parties thereto (collectively, the “Lenders”),
(ii) the Guaranty (as defined in the Credit Agreement),and (iii) the Security
Agreement (as defined in the Credit Agreement). Capitalized terms used but not
defined herein have the meanings given to them in the Credit Agreement.
     In the Credit Agreement, (i) the Lenders have agreed to make term loans
(the “Term Loans”) and revolving credit loans (the “Revolving Loans”) to the
Borrower, (ii) the Swingline Lender has agreed to make swingline loans to the
Borrower (the “Swing Line Loans”, together with Term Loans and Revolving Loans,
the “Loans”) and (iii) the L/C Issuers have issued or agreed to issue from time
to time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, the Borrowers may borrow, prepay and
reborrow Revolving Loans. The Credit Agreement provides that the sum of the
principal amount of the Loans and the Letters of Credit from time to time
outstanding and secured hereby shall not exceed $2,350,000,000.00.
     Mortgagor is an indirect wholly owned Subsidiary of Borrower, and will
derive substantial benefit from the making of the Loans by the Lenders and the
issuance of the Letters of Credit by the L/C Issuers. In order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, the
Mortgagor has agreed to guarantee, among other things, the due and punctual
payment and performance of all of the obligations of the Borrowers under the
Credit Agreement pursuant to the terms of the Guaranty and the Security
Agreement.

2



--------------------------------------------------------------------------------



 



     The obligations of the Lenders to make Loans and of the L/C Issuers to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Secured Obligations (as defined in the Security Agreement).
     Pursuant to the requirements of the Credit Agreement, the Mortgagor is
granting to Trustee, in trust, this Mortgage to create a lien on and a security
interest in the Mortgaged Property (as hereinafter defined) to secure the
performance and payment by the Mortgagor of the Secured Obligations (as defined
in the Security Agreement). The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Secured Obligations (as defined in the Security Agreement).
Granting Clauses
     NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure
the due and punctual payment and performance of the Secured Obligations (as
defined in the Security Agreement) for the benefit of the Secured Parties (as
defined in the Security Agreement), Mortgagor hereby grants to Trustee, in
trust, WITH MORTGAGE COVENANTS, a mortgage lien on and a security interest in
all of Mortgagor’s right, title, and interest in and to, all the following
described property (the "Mortgaged Property”) whether now owned or held or
hereafter acquired:
     (1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);
     (2) all buildings, improvements, structures, paving, parking areas,
walkways and landscaping now or hereafter erected or located upon the Land, and
all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);
     (3) subject to the terms of the Security Agreement, all apparatus, movable
appliances, building materials, equipment, fittings, furnishings, furniture,
machinery and other articles of tangible personal property of every kind and
nature, and replacements thereof, now or at any time hereafter placed upon or
used in any way in connection with the use, enjoyment, occupancy or operation of
the Improvements or the Premises, including all of Mortgagor’s books and records
relating thereto and

3



--------------------------------------------------------------------------------



 



including all pumps, tanks, goods, machinery, tools, equipment, lifts (including
fire sprinklers and alarm systems, fire prevention or control systems, cleaning
rigs, air conditioning, heating, boilers, refrigerating, electronic monitoring,
water, loading, unloading, lighting, power, sanitation, waste removal,
entertainment, communications, computers, recreational, window or structural,
maintenance, truck or car repair and all other equipment of every kind),
restaurant, bar and all other indoor or outdoor furniture (including tables,
chairs, booths, serving stands, planters, desks, sofas, racks, shelves, lockers
and cabinets), bar equipment, glasses, cutlery, uniforms, linens, memorabilia
and other decorative items, furnishings, appliances, supplies, inventory, rugs,
carpets and other floor coverings, draperies, drapery rods and brackets,
awnings, venetian blinds, partitions, chandeliers and other lighting fixtures,
freezers, refrigerators, walk-in coolers, signs (indoor and outdoor), computer
systems, cash registers and inventory control systems, and all other apparatus,
equipment, furniture, furnishings, and articles used in connection with the use
or operation of the Improvements or the Premises, it being understood that the
enumeration of any specific articles of property shall in no way result in or be
held to exclude any items of property not specifically mentioned (the property
referred to in this subparagraph (3), the “Personal Property”);
     (4) subject to the terms of the Security Agreement, all general intangibles
owned by Mortgagor and relating to design, development, operation, management
and use of the Premises or the Improvements, all certificates of occupancy,
zoning variances, building, use or other permits, approvals, authorizations and
consents obtained from and all materials prepared for filing or filed with any
governmental agency in connection with the development, use, operation or
management of the Premises and Improvements, all construction, service,
engineering, consulting, leasing, architectural and other similar contracts
concerning the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and Improvements, and all payment and performance bonds or
warranties or guarantees relating to the Premises or the Improvements, all to
the extent assignable (the “Permits, Plans and Warranties”);
     (5) all now or hereafter existing leases or licenses (under which Mortgagor
is landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
     (6) except as may be provided to the contrary in the Credit Agreement, all
real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any

4



--------------------------------------------------------------------------------



 



of the Mortgaged Property into cash or liquidated claims (“Proceeds”), including
Proceeds of insurance maintained by the Mortgagor and condemnation awards, any
awards that may become due by reason of the taking by eminent domain or any
transfer in lieu thereof of the whole or any part of the Premises or
Improvements or any rights appurtenant thereto, and any awards for change of
grade of streets, together with any and all moneys now or hereafter on deposit
for the payment of real estate taxes, assessments or common area charges levied
against the Mortgaged Property, unearned premiums on policies of fire and other
insurance maintained by the Mortgagor covering any interest in the Mortgaged
Property or required by the Credit Agreement; and
     (7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.
provided that notwithstanding anything to the contrary in this Mortgage, this
Mortgage shall not constitute a grant of a security interest in any general
intangible, investment property or other such rights of a Mortgagor arising
under any contract, lease, instrument, license or other document if (but only to
the extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of such general
intangible, investment property or other such rights in favor of a third party
or under any law, regulation, permit, order or decree of any governmental
authority, unless and until all required consents shall have been obtained (for
the avoidance of doubt, the restrictions described herein are not negative
pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) expressly give any other party in respect of any such
contract, lease, instrument, license or other document, the right to terminate
its obligations thereunder, provided however, that the limitation set forth
above shall not affect, limit, restrict or impair the grant by Mortgagor of a
security interest pursuant to this Mortgage in any such Mortgaged Property to
the extent that an otherwise applicable prohibition or restriction on such grant
is rendered ineffective by any applicable law, including the UCC. Mortgagor
shall, if requested to do so by the Mortgagee, use commercially reasonably
efforts to obtain any such required consent that is reasonably obtainable with
respect to Mortgaged Property which the Mortgagee reasonably determines to be
material.
     TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee, in trust, for
the ratable benefit of the Secured Parties, forever, subject only to permitted
encumbrances pursuant to Section 7.01 of the Credit Agreement (“Permitted
Encumbrances”).

5



--------------------------------------------------------------------------------



 



ARTICLE I
Representations, Warranties and Covenants of Mortgagor
     Mortgagor agrees, covenants, represents and/or warrants as follows:
     SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and indefeasible
fee simple title to the Mortgaged Property, subject only to Permitted
Encumbrances.
     (b) This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.08 of this Mortgage, when duly recorded in the public
records identified in [the Perfection Certificate] (as defined in the Security
Agreement) will create a valid, perfected and enforceable lien upon and security
interest in all of the Mortgaged Property to the extent perfection can be
obtained by filing uniform commercial code financing statements.
     (c) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights.
     SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the
Credit Agreement. Mortgagor expressly covenants and agrees to pay when due, and
to timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Secured Obligations (as defined in the Security Agreement)in
accordance with the terms of the Loan Documents.
     SECTION 1.03. Maintenance of Mortgaged Property. Mortgagor will maintain
the Improvements and the Personal Property in the manner required by the Credit
Agreement.
     SECTION 1.04. Insurance. If any portion of Improvements constituting part
of the Mortgaged Property is located in an area identified as a special flood
hazard area by Federal Emergency Management Agency or other applicable agency,
Mortgagor will purchase flood insurance in an amount satisfactory to Mortgagee,
but in no event less than the maximum limit of coverage available under the
National Flood Insurance Act of 1968, as amended.
     SECTION 1.05. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
be applied in accordance with the Credit Agreement.
     SECTION 1.06. Assignment of Leases and Rents. (a) Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right, title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Secured Obligations. Mortgagor has not

6



--------------------------------------------------------------------------------



 



assigned or executed any assignment of, and will not assign or execute any
assignment of, any Leases or the Rents payable thereunder to anyone other than
Mortgagee.
     (b) All Leases entered into by Mortgagor after the date hereof shall be
subordinate to the lien of this Mortgage. Mortgagor will not enter into, modify
or amend any Lease if such Lease, as entered into, modified or amended, will not
be subordinate to the lien of this Mortgage.
     (c) Subject to Section 1.06(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.06(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.06(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.
     (d) So long as an Event of Default shall not have occurred and be
continuing, Mortgagee will not exercise any of its rights under Section 1.06(c),
and Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.
     (e) Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition, so
long as it does not enter or take actual possession of the Mortgaged Property,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged

7



--------------------------------------------------------------------------------



 



Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.
     (f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.
     SECTION 1.07. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real property
to the extent perfection can be obtained by the filing of UCC financing
statements. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder. Notwithstanding
any other provision in this Mortgage, in the event of any conflict between the
provisions of this Mortgage and the Security Agreement, the provisions of the
Security Agreement shall control.
     SECTION 1.08. Filing and Recording. Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.07, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Mortgagor will pay all filing, registration
and recording fees, all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges, and all reasonable expenses incidental to or arising out of or in
connection with the execution, delivery and recording of this Mortgage, UCC
continuation statements any mortgage supplemental hereto, any security
instrument with respect to the Personal Property, Permits, Plans and Warranties
and Proceeds or any instrument of further assurance.
     SECTION 1.09. Further Assurances. Upon request by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and

8



--------------------------------------------------------------------------------



 



deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing reasonably requested to be done to accomplish the same.
     SECTION 1.10. Additions to Mortgaged Property. All right, title and
interest of Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.
     SECTION 1.11. No Claims Against Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof, nor as giving Mortgagor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Mortgagee in respect thereof.
     SECTION 1.12. Fixture Filing. (a) Certain portions of the Mortgaged
Property are or will become “fixtures” (as that term is defined in the UCC) on
the Land, and this Mortgage, upon being filed for record in the real estate
records of the county wherein such fixtures are situated, shall operate also as
a financing statement filed as a fixture filing in accordance with the
applicable provisions of said UCC upon such portions of the Mortgaged Property
that are or become fixtures.
     (b) The real property to which the fixtures relate is described in
Exhibit A attached hereto. The record owner of the real property described in
Exhibit A attached hereto is Mortgagor. The name, type of organization and
jurisdiction of organization of the debtor for

9



--------------------------------------------------------------------------------



 



purposes of this financing statement are the name, type of organization and
jurisdiction of organization of the Mortgagor set forth in the first paragraph
of this Mortgage, and the name of the secured party for purposes of this
financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage. Mortgagor’s organizational
identification number is 3607641.
ARTICLE II
Defaults and Remedies
     SECTION 2.01. Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.
     SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder, and under the Credit Agreement, the
Guaranty and the Security Agreement and such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
attorneys’ fees, disbursements and expenses incurred by Mortgagee, and Mortgagee
shall be entitled and empowered to institute an action or proceedings at law or
in equity for the collection of the sums so due and unpaid, to prosecute any
such action or proceedings to judgment or final decree, to enforce any such
judgment or final decree against Mortgagor and to collect, in any manner
provided by law, all moneys adjudged or decreed to be payable.
     SECTION 2.03. Right To Cure Mortgagor’s Failure to Perform. Should
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage or the Credit Agreement (with respect to
the Mortgaged Property), Mortgagee may with notice to Mortgagor pay, perform or
observe the same, and all payments made or costs or expenses incurred by
Mortgagee in connection therewith shall be secured hereby and shall be, within
10 days of demand repaid by Mortgagor to Mortgagee. Mortgagee shall be the judge
using reasonable discretion of the necessity for any such actions and of the
amounts to be paid. Mortgagee is hereby empowered to enter and to authorize
others to enter upon the Premises or the Improvements or any part thereof for
the purpose of performing or observing any such defaulted term, covenant or
condition without having any obligation to so perform or observe and without
thereby becoming liable to Mortgagor, to any person in possession holding under
Mortgagor or to any other person.
     SECTION 2.04. Foreclosure. (a) If an Event of Default occurs and is
continuing, Trustee will, at the request of Mortgagee, sell all or any part of
the Mortgaged Property, all as Trustee in Trustee’s discretion elects. The sale
will be made in accordance with Texas Property Code (“Property Code”)
Section 51.002 or any successor statute. If the Land is situated in more than
one county, then required notices will be given in both or all of such

10



--------------------------------------------------------------------------------



 



counties, the Mortgaged Property may be sold in either or any such county, and
such notices shall designate the county where the Mortgaged Property will be
sold. The affidavit of any person having knowledge of the facts to the effect
that such service was completed shall be prima facie evidence of the fact of
service. Any sale made by Trustee hereunder may be as an entirety or in such
parcels as Mortgagee may request, and any sale may be adjourned by announcement
at the time and place appointed for such sale without further notice except as
may be required by law. The sale by Trustee of less than the whole of the
Mortgaged Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Mortgaged Property shall be sold; and, if the
proceeds of such sale of less than the whole of the Mortgaged Property shall be
less than the aggregate of the Secured Obligations and the expense of executing
this trust as provided herein, this Mortgage and the lien hereof shall remain in
full force and effect as to the unsold portion of the Mortgaged Property just as
though no sale had been made; provided, however, that Mortgagor shall never have
any right to require the sale of less than the whole of the Mortgaged Property
but Mortgagee shall have the right, at its sole election, to request Trustee to
sell less than the whole of the Mortgaged Property. After each sale, Trustee
shall make to the purchaser or purchasers at such sale good and sufficient
conveyances in the name of Mortgagor, conveying the property so sold to the
purchaser or purchasers in fee simple with general warranty of title, and shall
receive the proceeds of said sale or sales and apply the same as herein
provided. Payment of the purchase price to Trustee shall satisfy the obligation
of purchaser at such sale therefor, and such purchaser shall not be responsible
for the application thereof. The power of sale granted herein shall not be
exhausted by any sale held hereunder by Trustee or his substitute or successor,
and such power of sale may be exercised from time to time and as many times as
Mortgagee may deem necessary until all of the Mortgaged Property has been duly
sold and all Secured Obligations have been fully paid. In the event any sale
hereunder is not completed or is defective in the opinion of Mortgagee, such
sale shall not exhaust the power of sale hereunder and Mortgagee shall have the
right to cause a subsequent sale or sales to be made hereunder. Any and all
statements of fact or other recitals made in any deed or deeds given by Trustee
or any successor or substitute appointed hereunder as to nonpayment of the
Secured Obligations, or as to the occurrence of any Event of Default, or as to
Mortgagee having declared all of such Secured Obligations to be due and payable,
or as to the request to sell, or as to notice of time, place and terms of sale
and of the properties to be sold having been duly given, or as to the refusal,
failure or inability to act of Trustee or any substitute or successor, or as to
the appointment of any substitute or successor Trustee, or as to any other act
or thing having been duly done by Mortgagee or by Trustee or any substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited. Trustee, his successor or substitute, may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Trustee, including, without limitation, the
posting of notices and the conducting of sales, but in the name and on behalf of
Trustee, his successor or substitute. Mortgagee may at any time before the sale
direct Trustee to abandon the sale, and may at any time thereafter direct
Trustee to again commence foreclosure. Whether or not foreclosure is commenced
by Trustee, Mortgagee may at any time after an Event of Default occurs and is
continuing institute suit for collection of all or any part of the Secured
Obligations or foreclosure of the lien of this Mortgage or both. If Mortgagee
institutes suit for collection of the Secured

11



--------------------------------------------------------------------------------



 



Obligations and foreclosure of the lien of this Mortgage, Mortgagee may at any
time before the entry of final judgment dismiss the same, and require Trustee to
sell the Mortgaged Property in accordance with the provisions of this Mortgage.
No single sale or series of sales under this Mortgage or by judicial foreclosure
will extinguish the lien or exhaust the power of sale under this Mortgage except
with respect to the items of property sold. Trustee (including any successor
trustee) will not be liable for any error of judgment or act done by such party
in good faith, or be otherwise responsible or accountable to Mortgagor under any
circumstances.
     (b) Right to Require Proof of Financial Ability and/or Cash Bid. At any
time during the bidding during a sale as described in Section 2.04(a), the
Trustee may require a bidding party (a) to disclose its full name, state and
city of residence, occupation, and specific business office location, and the
name and address of the principal the bidding party is representing (if
applicable), and (b) to demonstrate reasonable evidence of the bidding party’s
financial ability (or, if applicable, the financial ability of the principal of
such bidding party), as a condition to the bidding party submitting bids at the
foreclosure sale. If any such bidding party (the “Questioned Bidder”) declines
to comply with the Trustee’s requirement in this regard, or if such Questioned
Bidder does respond but the Trustee, in Trustee’s sole and absolute discretion,
deems the information or the evidence of the financial ability of the Questioned
Bidder (or, if applicable, the principal of such bidding party) to be
inadequate, then the Trustee may continue the bidding with reservation; and in
such event (i) the Trustee shall be authorized to caution the Questioned Bidder
concerning the legal obligations to be incurred in submitting bids, and (ii) if
the Questioned Bidder is not the highest bidder at the sale, or if having been
the highest bidder the Questioned Bidder fails to deliver the cash purchase
price payment promptly to the Trustee, all bids by the Questioned Bidder shall
be null and void. The Trustee may, in Trustee’s sole and absolute discretion,
determine that a credit bid may be in the best interest of Mortgagor and
Mortgagee, and elect to sell the Mortgaged Property for credit or for a
combination of cash and credit; provided, however, that the Trustee shall have
no obligation to accept any bid except an all cash bid. In the event the Trustee
requires a cash bid and cash is not delivered within a reasonable time after
conclusion of the bidding process, as specified by the Trustee, but in no event
later than 3:45 p.m. local time on the day of sale, then said contingent sale
shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.
     (c) Mortgagee shall have the right to become the purchaser at any sale held
by any Trustee or substitute or successor or by any receiver or public officer,
and if Mortgagor purchases at any such sale, Mortgagee shall have the right to
credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid, the Secured Obligations owing to Mortgagee.
     (d) Trustee may be removed at any time with or without cause, at the option
of Mortgagee, by written declaration of removal executed by Mortgagee, without
any notice to or demand upon Trustee, Mortgagor or any other person. If at any
time Trustee is removed, dies or refuses, fails or is unable to act as Trustee,
Mortgagor may appoint any person as successor Trustee hereunder, without any
formality other than a written declaration of appointment executed by Mortgagee.
Immediately upon appointment, the successor Trustee

12



--------------------------------------------------------------------------------



 



so appointed automatically will be vested with all the estate and title in the
Mortgaged Property, and with all of the rights, powers, privileges, authority,
options and discretions, and charged with all of the duties and liabilities,
vested in or imposed upon Trustee by this instrument, and any conveyance
executed by any successor Trustee will have the same effect and validity as if
executed by the Trustee named in this Mortgage.
     SECTION 2.05. Other Remedies. (a) In case an Event of Default shall occur
and be continuing, Mortgagee may also exercise, to the extent not prohibited by
law, any or all of the remedies available to a secured party under the UCC.
     (b) In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.06, to the extent permitted by law Mortgagee shall be entitled to
enforce payment of and to receive up to the principal amount of the Secured
Obligations, plus all other charges, payments and costs due under this Mortgage,
and to recover a deficiency judgment for any portion of the aggregate principal
amount of the Secured Obligations remaining unpaid, with interest.
     SECTION 2.06. Application of Sale Proceeds and Rents. After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
follows:
     FIRST, to the payment of all costs and expenses incurred by the Mortgagee
in connection with such collection or sale or otherwise in connection with this
Mortgage or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, a reasonable fee (not to
exceed 1% of the bid) to Trustee acting under the Provisions of Section 2.04(a),
the repayment of all advances made by the Mortgagee hereunder or under any
Mortgage on behalf of Mortgagor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any
Mortgage;
     SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);
     THIRD, to the Mortgagor, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by the Trustee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the Trustee
shall be a sufficient discharge to the purchaser or purchasers of the Mortgaged
Property so sold and such purchaser or purchasers shall not be obligated to see
to the application of any part of the purchase money paid over to the Mortgagee
or such officer or be answerable in any way for the misapplication thereof.

13



--------------------------------------------------------------------------------



 



     SECTION 2.07. Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Mortgagor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Secured Obligations or creating or extending a
period of redemption from any sale made in collecting said debt or any other
amounts due Mortgagee, (ii) any right to at any time insist upon, plead, claim
or take the benefit or advantage of any law now or hereafter in force providing
for any homestead exemption, stay, statute of limitations, extension or
redemption, or sale of the Mortgaged Property as separate tracts, units or
estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the Secured Obligations and marshaling in the event of foreclosure of this
Mortgage.
     SECTION 2.08. Discontinuance of Proceedings. In case Mortgagee shall
proceed to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Mortgagee, then
and in every such case Mortgagor and Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Mortgagee
shall continue as if no such proceeding had been taken.
     SECTION 2.09. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.
     SECTION 2.10. Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Secured Obligations secured by this Mortgage at the date of
the institution of such proceedings and for any interest accrued, late charges
and additional interest or other amounts due or that may become due and payable
hereunder after such date.
     SECTION 2.11. Possession by Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.
     SECTION 2.12. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any

14



--------------------------------------------------------------------------------



 



such right, power or remedy or be construed to be a waiver of any such breach or
Event of Default or acquiescence therein; and every right, power and remedy
given by this Mortgage to Mortgagee may be exercised from time to time and as
often as may be deemed expedient by Mortgagee. No consent or waiver by Mortgagee
to or of any breach or Event of Default by Mortgagor in the performance of the
Secured Obligations shall be deemed or construed to be a consent or waiver to or
of any other breach or Event of Default in the performance of the same or of any
other Secured Obligations by Mortgagor hereunder. No failure on the part of
Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.
     (b) Even if Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sums secured hereby, (iii) waives or does not
exercise some right granted herein or under the Loan Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.
     SECTION 2.13. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.
     SECTION 2.14. Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

15



--------------------------------------------------------------------------------



 



ARTICLE III
Miscellaneous
     SECTION 3.01. Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
     SECTION 3.02. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.
     SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.
     SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee
of the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when all the Secured Obligations (as defined in the
Security Agreement) have been indefeasibly paid in full in accordance with the
terms of the Loan Documents and the Lenders have no further commitment to make
Loans under the Credit Agreement, the L/C Obligations have been reduced to zero
and the L/C Issuers have no further obligations to issue Letters of Credit under
the Credit Agreement.
     (b) Upon a sale or financing by Mortgagor of all or any portion of the
Mortgaged Property that is permitted by the Credit Agreement, the lien of this
Mortgage shall be automatically released from the applicable portion of the
Mortgaged Property. Mortgagor shall give the Mortgagee reasonable written notice
of any sale or financing of the Mortgaged Property prior to the closing of such
sale or financing.
     (c) In connection with any termination or release pursuant to paragraph
(a), the Mortgage shall be marked “satisfied” by the Mortgagee, and this
Mortgage shall be canceled of record at the request and at the expense of the
Mortgagor. Mortgagee shall execute any documents reasonably requested by
Mortgagor to accomplish the foregoing or to accomplish any release contemplated
by this Section 3.04 and Mortgagor will pay all reasonable costs and expenses,
including reasonable attorneys’ fees, disbursements and other charges, incurred
by Mortgagee in connection with the preparation and execution of such documents.
     SECTION 3.05. Definitions. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall

16



--------------------------------------------------------------------------------



 



mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.
     SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges
that this Mortgage is one of a number of Other Mortgages and Collateral
Documents that secure the Secured Obligations. Mortgagor agrees that the lien of
this Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Mortgagee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by the Mortgagee of any security for or guarantees of
any of the Secured Obligations hereby secured, or by any failure, neglect or
omission on the part of Mortgagee to realize upon or protect any Secured
Obligation or indebtedness hereby secured or any collateral security therefor
including the Other Mortgages and other Collateral Documents. The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Secured Obligations secured or of any of the collateral security
therefor, including the Other Mortgages and other Collateral Documents or of any
guarantee thereof, and Mortgagee may at its discretion foreclose, exercise any
power of sale, or exercise any other remedy available to it under any or all of
the Other Mortgages and other Collateral Documents without first exercising or
enforcing any of its rights and remedies hereunder. Such exercise of Mortgagee’s
rights and remedies under any or all of the Other Mortgages and other Collateral
Documents shall not in any manner impair the indebtedness hereby secured or the
lien of this Mortgage and any exercise of the rights or remedies of Mortgagee
hereunder shall not impair the lien of any of the Other Mortgages and other
Collateral Documents or any of Mortgagee’s rights and remedies thereunder.
Mortgagor specifically consents and agrees that Mortgagee may exercise its
rights and remedies hereunder and under the Other Mortgages and other Collateral
Documents separately or concurrently and in any order that it may deem
appropriate and waives any rights of subrogation.
     SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.
     SECTION 3.08. Maximum Interest. It is expressly stipulated and agreed to be
the intent of Mortgagor and Mortgagee at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the Secured Obligations (or applicable United States federal law to the extent
that it permits Mortgagee to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the

17



--------------------------------------------------------------------------------



 



applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to the
Loan Documents or any other communication or writing by or between Mortgagor and
Mortgagee related to the transaction or transactions that are the subject matter
of the Loan Documents, (b) contracted for, charged or received by reason of
Mortgagee’s exercise of the option to accelerate the maturity of the Secured
Obligations, or (c) Mortgagor will have paid or Mortgagee will have received by
reason of any voluntary prepayment by Mortgagor of the Secured Obligations, then
it is Mortgagor’s and Mortgagee’s express intent that all amounts charged in
excess of the Maximum Lawful Rate (as such term is defined below) shall be
automatically canceled, ab initio, and all amounts in excess of the Maximum
Lawful Rate theretofore collected by Mortgagee shall be credited on the
principal balance of the Secured Obligations (or, if the Secured Obligations
have been or would thereby be paid in full, refunded to Mortgagor), and the
provisions of the Secured Obligations immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Secured
Obligations have been paid in full before the end of the stated term of the
Secured Obligations, then Mortgagor and Mortgagee agree that Mortgagee shall,
with reasonable promptness after Mortgagee discovers or is advised by Mortgagor
that interest was received in an amount in excess of the Maximum Lawful Rate,
either refund such excess interest to Mortgagor and/or credit such excess
interest against Secured Obligations then owing by Mortgagor to Mortgagee.
Mortgagor hereby agrees that as a condition precedent to any claim seeking usury
penalties against Mortgagee, Mortgagor will provide written notice to Mortgagee,
advising Mortgagee in reasonable detail of the nature and amount of the
violation, and Mortgagee shall have sixty (60) days after receipt of such notice
in which to correct such usury violation, if any, by either refunding such
excess interest to Mortgagor or crediting such excess interest against the
Secured Obligations then owing by Mortgagor to Mortgagee. All sums contracted
for, charged or received by Mortgagee for the use, forbearance or detention of
any debt evidenced by the Secured Obligations shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of the Secured Obligations (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Secured Obligations does not exceed the Maximum Lawful Rate
from time to time in effect and applicable to the Secured Obligations for so
long as debt is outstanding. In no event shall the provisions of Chapter 346 of
the Texas Finance Code (which regulates certain revolving credit loan accounts
and revolving triparty accounts) apply to the Secured Obligations.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Mortgagee to accelerate the maturity
of any interest that has not accrued at the time of such acceleration or to
collect unearned interest at the time of such acceleration.
     SECTION 3.09. “Maximum Lawful Rate” means the maximum non-usurious rate of
interest (or, if the context so requires, an amount calculated at such rate)
which Mortgagee is allowed to contract for, charge, take, reserve, or receive
under the Loan Documents pursuant to applicable federal or state (whichever is
higher) law from time to time in effect after taking into account, to the extent
required by applicable federal or state (whichever is higher) law

18



--------------------------------------------------------------------------------



 



from time to time in effect, any and all relevant payments or charges under the
Loan Documents.
ARTICLE IV
Particular Provisions
     This Mortgage is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:
     SECTION 4.01. Applicable Law. This Mortgage shall be governed by and
construed in accordance with the internal law of the state where the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
terms, the Credit Agreement and other Loan Documents (aside from those Other
Mortgages to be recorded outside New York) shall be governed by the internal law
of the State of New York, without regard to principles of conflict of law.
Mortgagor and Mortgagee agree to submit to jurisdiction and the laying of venue
for any suit on this Mortgage in the state where the Mortgaged Property is
located.
     SECTION 4.02. General Authority of the Mortgagee. By acceptance of the
benefits of this Mortgage, each Secured Party (whether or not a signatory
hereto) shall be deemed irrevocably (a) to consent to the appointment of the
Mortgagee as its agent hereunder, (b) to confirm that the Mortgagee shall have
the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Mortgage against Mortgagor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Mortgaged Property or
Mortgagor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Mortgage against any
Mortgagor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Mortgage and (d) to agree to be bound by the terms of this Mortgage.
THE REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor and is effective as of the date first above written.

                  WEST BUSINESS SERVICES, LP
 
                By West Transaction Services, LLC     Its general partner
 
           
 
  By:   /s/ Paul M. Mendlik    
 
  Name:  
 
Paul M. Mendlik    
 
  Title:   Manager    

20